Citation Nr: 0617168	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 1975 to February 1986 
and a subsequent period of National Guard service from August 
1986 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006), the United States Court of Appeals for the Federal 
Circuit concluded that the statute and regulation require 
that the claimant be given the required information prior to 
the VA's decision on the claim and in a form that enables the 
claimant to understand the process, the information that is 
needed, and who will be responsible for obtaining that 
information.  

In October 2001, the veteran submitted a claim of entitlement 
to service connection for hypertension and an increased 
rating for his left knee disability.  Although the RO issued 
a letter in February 2002, that letter provided notice only 
with respect to the service connection issue.  An appropriate 
letter concerning the veteran's claim for increase his not 
been sent.  

With respect to the veteran's claim of entitlement to service 
connection for hypertension, the Board notes that a blood 
pressure of 188/78 was recorded during a quadrennial physical 
examination in June 1990.  The examiner indicated that the 
veteran would be referred to sick call so that a five-day 
blood pressure check could be conducted.  The record does not 
reflect that the blood pressure check was carried out.  The 
veteran has not been afforded a VA examination to determine 
whether this incident of elevated blood pressure is 
indicative of the first incidence of hypertension.  McLendon 
v. Nicholson, citation omitted.

The Board also observes that the veteran has raised the issue 
of secondary service connection for his hypertension.  At an 
October 2004 hearing before a decision review officer, the 
veteran maintained that his high blood pressure was related 
to his joint pain.  The Board notes that the veteran is 
currently in receipt of service connected benefits for 
bilateral knee disabilities and a right ankle disability.  
The veteran must be informed of the requirements of secondary 
service connection and the evidence that he must submit. 

In light of the above discussion, the Board has concluded 
that additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward to the veteran 
a letter with respect to the issues on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b), to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  TheAOJ should issue a VCAA 
letter that fully addresses the issue of 
secondary service connection and inform 
the veteran of the evidence that he must 
submit. 

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and etiology of his 
hypertension.  The examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the elevated blood pressure recorded in 
June 1990 is indicative of the first 
incidence of hypertension.  The examiner 
should include in the examination report 
a complete discussion of the rationale 
for any opinion expressed.

3.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


